March 17, 1910. The opinion of the Court was delivered by
The appeal is from an order sustaining a demurrer to a complaint in which a creditor of Greenville county sues the county upon a contract. *Page 299 
The sole question is whether the Court of Common Pleas has original jurisdiction in a suit against a county based upon a contract.
Appellant concedes that the case of Cunningham v. ClarendonCounty, 81 S.C. 201, 62 S.E., 212, is conclusive of the question and requests that the case be overruled.
After consideration we adhere to the rule stated in that case.
The judgment of the Circuit Court is affirmed.